Filing # 166982587 BARGE YSN ION LSUAAPAE. Filed 0203/20 Page 1 of 2 PagelD 14

FORM 1.997. CIVIL COVER SHEET

The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for

completion.)

 

I. CASE STYLE

IN THE CIRCUIT COURT OF THE TENTH JUDICIAL CIRCUIT,
INAND FOR POLK COUNTY, FLORIDA

 

 

Case No.:
Judge:
Ashley Ross
Plaintiff
vs.
Florida Polytechnic University Foundation
Defendant
Il. TYPE OF CASE
{1 ~~ Non-homestead residential foreclosure
2 Condominium $250,00 or more
CJ Contracts and indebtedness QO Other real property actions $0 - $50,000
CJ Eminent domain Other real property actions $50,001 - $249,999
og Auto negligence Other real property actions $250,000 or more
U1 Negligence — other
[1 ~~ Professional malpractice

Business governance

Business torts

Environmental/T oxic tort

Third party indemnification

Construction defect

Mass tort

Negligent security

Nursing home negligence

Premises liability - commercial

C1 Premises liability — residential

Products liability

Real Property/Mortgage foreclosure

Commercial foreclosure $0 - $50,000
Commercial foreclosure $50,001 - $249,999
Commercial foreclosure $250,000 or more
Homestead residential foreclosure $0 — 50,000
Homestead residential foreclosure $50,001 -
$249,999

Homestead residential foreclosure $250,000 or
more

Non-homestead residential foreclosure $0 -
$50,000

Non-homestead residential foreclosure
$50,001 - $249,999

OHIO owooo

(OO

IO jo lo

oO Oo

lO

 

(x

Malpractice — business
Malpractice — medical
Malpractice — other professional

Q

ooo oz oon

Antitrust/Trade Regulation
Business Transaction
Circuit Civil - Not Applicable

Constitutional challenge-statute or
ordinance

Constitutional challenge-proposed
amendment

Corporate Trusts
Discrimination-employment or other
Insurance claims

Intellectual property

Libel/Slander

Shareholder derivative action
Securities litigation

Trade secrets

Trust litigation

lO

OO oo i

2019CA-005208-0000-00 Received in Polk 12/23/2019 05:30 PM
Case 8:20-cv-00262-MSS-JSS Document 1-2 Filed 02/03/20 Page 2 of 2 PagelD 15

COMPLEX BUSINESS COURT

This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
Administrative Order. Yes L] No

il. REMEDIES SOUGHT (check all that apply):
Monetary;

Non-monetary declaratory or injunctive relief;
Punitive

XI [XI |x

IV. NUMBER OF CAUSES OF ACTION: (_)

(Specify)
4
V. IS THIS CASE A CLASS ACTION LAWSUIT?
OU Yes
No
Vi. HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
No
OO Yes — If “yes” list all related cases by name, case number and court:

Vil. IS JURY TRIAL DEMANDED IN COMPLAINT?
Yes
U1 No

 

| CERTIFY that the information | have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that | have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Jason M. Melton FL Bar No.: 605034
Attorney or party (Bar number, if attorney)

Jason M. Melton 12/23/2019
(Type or print name) Date

2019CA-005208-0000-00 Received in Polk 12/23/2019 05:30 PM
